Citation Nr: 1701698	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-18 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection a pelvic condition.

2.  Entitlement to an initial rating in excess of 10 percent for brachial neuralgia of the right upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent for a right knee disability. 

4.  Entitlement to an initial rating in excess of 10 percent for a left knee disability. 

5.  Entitlement to an initial rating in excess of 10 percent prior to December 29, 2009, and in excess of 20 percent from December 29, 2009, for chronic myofascial pain of the thoracolumbar spine with thoracic disc protrusion, degenerative changes, sacroiliac joint sclerosis and degenerative changes.

6.  Entitlement to an initial rating in excess of 10 percent for chronic myofascial pain and degenerative changes of the cervical spine. 



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from March 2004 to August 2004 and on active duty from July 2007 to September 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction is currently with the RO in Des Moines, Iowa.  The Veteran filed a timely Notice of Disagreement (NOD) in April 2009 and the RO issued a Statement of the Case (SOC) in March 2010.  The Veteran filed a VA Form 9 Substantive Appeal in April 2010.  The RO issued a Supplemental SOC in May 2013.  The Board remanded the claims in November 2013 and an additional Supplemental SOC was issued in August 2014.

In January 2015, the Board remanded this matter to obtain additional records and afford the Veteran VA medical examinations.  Another Supplemental SOC was issued in February 2016.  The matter has been properly returned to the Board for appellate consideration.

The issues of (1) entitlement to an initial rating in excess of 10 percent for a right knee disability, (2) entitlement to an initial rating in excess of 10 percent for a left knee disability, (3) entitlement to increased initial ratings for chronic myofascial pain of the thoracolumbar spine with thoracic disc protrusion, degenerative changes, sacroiliac joint sclerosis and degenerative changes, and (4) entitlement to an increased initial rating for chronic myofascial pain and degenerative changes of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record shows that a pelvic condition was not manifested during or a result of, active military service.  

2.  During the pendency of this claim, the Veteran's brachial neuralgia of the right upper extremity most nearly approximated incomplete paralysis of the ulnar nerve that was no more than mild in severity.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a pelvic condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for a rating in excess of 10 percent for brachial neuralgia of the right upper extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.124a, Diagnostic Code 8599-8516 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
VA's duty to notify was satisfied by a letter dated in July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA, private, and service treatment records' the Veteran's statements and buddy statements; and reports of VA examination.  The reports of the VA examinations included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran.  The examinations also include sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's claimed pelvic condition as well as the severity of the Veteran's brachial neuralgia of the right upper extremity.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection 

Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that she experienced in service or at any time after service when the symptoms she perceived or experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; she is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Factual Background 

The Veteran is seeking entitlement to service connection for a pelvic disability on the basis that she incurred an injury in 2005, while she was on active duty.  In her March 2009 NOD, she described the pelvic condition as "high tone pelvic muscle dysfunction" that she stated was a current problem involving muscle spasms of the pelvis that made any sort of physical activity painful.

There were no abnormalities identified or reported on the Veteran's February 2004 entrance examination and report of medical history.  There is evidence of dyspareunia in May 2006.  Pain was noted on pelvic examination in September 2007.  The chronological record of medical care indicated that the Veteran had a normal pelvic examination in September 2007, October 2007, and November 2007.  The Veteran reported pelvic muscle dysfunction in a January 2008 report of medical history.  She did not identify any other problems associated with her pelvis.  A January 2008 chronological record of medical care showed that the Veteran had a normal pelvic examination.  An undated examination report listed unknown chronic pain, mild intermittent asthma (resolved), recurrent headaches possibly related to neck problems, and right side weakness.  The Veteran was treated for dyspareunia in service in May 2008.  

A May 2010 CT scan showed pelvic variances.  The finding was nonspecific; and it was noted that, it may be seen in patients with pelvic congestion syndrome.  Additionally, VA outpatient treatment records reflect recurrent treatment for urinary tract infections, which can cause pain in the pelvic region, as well as dyspareunia, pelvic floor pain, and a question of neurogenic bladder. 

In July 2013, the Veteran complained of chronic pelvic pain.  X-rays were performed of her pelvis, and the films appeared grossly normal.  

A gynecological examination was provided in July 2014.  The Veteran was diagnosed with genital herpes, but no other gynecological condition was noted.  

The April 2015 VA examiner diagnosed dyspareunia secondary to vulvar vestibulitis with onset as of May 2006.  The examiner noted that in April 2009, the Veteran was seen claiming a history of dyspareunia for four years.  The assessment was vulvar pain probably due to atrophy from long term use of Depo-Provera and resultant atrophy from that.  Depo-Provera was discontinued and Implanon was placed.  The Veteran was also given a three month trial of vaginal estrogen cream for vulvar vestibulitis.  The examiner noted that she was seen in April 2010 and was noted to be improving with Implanon and vaginal estrogen.  Another treatment record from August 2011 indicated that the Veteran did not report problems with dyspareunia.  In September 2011, she reported irregular vaginal bleeding on Implanon with a plan to restart the Depo-Provera.  There was no mention of dyspareunia complaints.  There was also no mention of dyspareunia at the September 2012 or April 2013 gynecological appointments.  The examiner noted the initial diagnosis of dyspareunia in May 2006, but that the Veteran was not in active service during that period.  

On examination, the Veteran denied a history of chronic urinary tract infections.  She reported that she was hospitalized for treatment of nephritis while stationed in Germany in 2007 or 2008.  She denied any recurrent kidney infections.  She denied any problems with bladder or bowel control.  The Veteran reported that she was hospitalized and treated for nephritis in Germany.  She denied any recurrence of nephritis or kidney problems since then.  She endorsed two or three urinary tract infections since leaving the military, which had completely resolved with antibiotic treatment. The Veteran denied problems with bladder control and urine leakage.  She did not wear diapers or pads, she had full sensation to the perineal area, and she was able to contract the rectum and perform a Kegel.  

On examination, the Veteran endorsed moderate, intermittent pain.  The Veteran reported treatment for genital herpes, genitalia, and acyclovir from December 2014.  The Veteran also endorsed being prescribed Acyclovir prn for genital herpes.  The Veteran denied any other conditions of the vagina, cervix, uterus, and a history of uterine prolapse.  The Veteran denied any other gynecological conditions.  

The examiner noted that there was no evidence of a diagnosis of pelvic congestion syndrome by treating physicians.  The examiner noted that pelvic variances that were noted on CT scan in May 2010 were incidental, nonspecific findings.  The examiner also noted that there was no diagnosis of chronic urinary tract infections.    The examiner also noted that the records included a May 2013 pelvic ultrasound, which included transvaginal ultrasound, was read as normal.  The examiner noted that there was no evidence for a diagnosis of a neurogenic bladder on examination.  

The examiner opined that it was less likely than not that the Veteran's dyspareunia was caused or permanently aggravated by the Veteran's active military service.  The examiner noted that there was evidence of dyspareunia thought to be related to vulvar vestibulitis.  The examiner noted that the Veteran had complained of a history of dyspareunia for four years when she was evaluated in a gynecological clinic in April 2009.  The examiner also noted that a further review of the service treatment records dated from May 2006 showed that the diagnosis of dyspareunia was first made at the visit when the Veteran was not in active service.  The examiner noted that the herpes simplex culture ordered at the May 2006 appointment was negative.  The examiner also noted that the Veteran's herpes infection resulting from military sexual trauma occurred in 2008, and that the dyspareunia was not a result of either of those occurrences.  

Analysis

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of her appeal.  These records contain an intermittent diagnosis of dyspareunia.  

The remaining inquire is whether the evidence demonstrates the incurrence of a chronic pelvic condition, to include dyspareunia, in service.  Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's pelvic condition is related to her military service.

Here, although the Veteran was diagnosed with dyspareunia in May 2006, the record does not appear to contain an entrance examination for the Veteran's second period of active duty service in 2007.  Absent an entrance examination, neither the presumption of soundness (if free of disability upon entry) nor presumption of aggravation (if a disability is noted on the entrance examination upon entry) is for application.  See Smith v. Shinseki, 24 Vet.App. 40, 45 (2010) ("In the absence of [an entry] examination, there is no basis from which to determine whether the claimant was [sound at entry]."); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (presumption of soundness "attaches only where there has been an induction examination in which the later-complained-of disability was not detected").  Even assuming, however, that the presumption of soundness was for application, the finding that a disability preexisted service does not give rise to a presumption of aggravation.  It is well settled that the presumption of aggravation applies only in circumstances where a preexisting disorder was noted upon entry to service, a factor not extant in this instance.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004) (presumption of aggravation applies "if a preexisting disorder is noted upon entry into service"); Gilbert v. Shinseki, 26 Vet.App. 48, 53 (2012) ("[T]here is no presumption of aggravation following application of the presumption of soundness.").  Hence, the burden falls on the appellant to show that her disability was aggravated during that period of service by establishing that her preexisting condition worsened in service and that such worsening was beyond the natural progression of the disease.  See Wagner, 370 F.3d at 1096.  

In this regard, the Board finds the April 2015 VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the April 2015 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records and VA treatment records; a physical examination; and acknowledgement of the Veteran's lay statements regarding the onset of her symptoms.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  The conclusions are consistent with the evidence of record, including service treatment records showing one diagnosis of dyspareunia in May 2006.  The examiner noted that the Veteran complained of dyspareunia once prior to her second period of service and once during her second period of service, but there were no additional follow-up diagnoses or treatment for the condition.  The examiner also noted that the post-service treatment records do not provide evidence that the Veteran had chronic condition related to her pelvis in the years after service.  Finally, the examiner noted that the Veteran's dyspareunia was secondary to vulvar vestibulitis and that the vulvar pain was probably due to atrophy from long-term use of Depo-Provera.  Significantly, when that treatment was discontinued, the examiner noted that the Veteran stopped reporting symptoms of dyspareunia, as evidenced by records dated in August 2011, September 2011, September 2012, or April 2013.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinion provided by the VA examiner in April 2015, provides a solid discussion of the Veteran's contentions, the objective medical history of her pelvic symptoms, and thorough rationales that have sound reasoning and conclusions.  Given this, it is afforded great probative weight.

The Board acknowledges the Veteran's assertions that she has suffered from a pelvic condition in service and since service.  The Veteran is competent to report such symptoms. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

While the Veteran herself has asserted that her pelvic condition is related to her active military service, she has not demonstrated that she has any medical knowledge or training in evaluating such conditions.  In other words, she is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Thus, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a pelvic condition, to include whether it is related to or worsened during a period of service, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report her symptoms, any opinion regarding whether her pelvic condition is related to her military service requires medical expertise that the Veteran has not demonstrated because asthma can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Thus, the Board finds that the question of whether the Veteran's pelvic condition was related to or permanently aggravated by her active military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Hence, the Veteran's opinion of the etiology of her current disability is not competent evidence and is entitled to low probative weight.  While the Board has considered the Veteran's subjective complaints, it gives greater weight to the objective medical evidence and the opinion of the April 2015 VA examiner.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed pelvic condition was present in service.  While the Veteran asserts that her current pelvic condition is related to service, the most probative evidence does not establish a nexus between the Veteran's period of service and any current disability.  Accordingly, service connection is not warranted for this condition on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


III.  Increased Initial Rating 
 
Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's brachial neuralgia of the right upper extremity is rated under 38 C.F.R. § 4.71a, Diagnostic Code 8599-8516.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27 (2016).  Here, the hyphenated diagnostic code indicates that an unlisted neurologic disorder (Diagnostic Code 8599) is rated, by analogy, under the criteria for which rates paralysis of the ulnar nerve.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand will be considered dominant.  The injured hand or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69 (2016).  The Veteran has continuously been noted to be right-handed within the examinations of record.  Her right upper extremity is, therefore, her major extremity.

Under Diagnostic Code 8516, a 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve of the major upper extremity.  A 30 percent rating requires moderate incomplete paralysis of the ulnar nerve of the major upper extremity.  A 40 percent rating requires severe incomplete paralysis of the major upper extremity.  A 60 percent rating requires complete paralysis of the major upper extremity with "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspaces and the thenar and hypothenar eminences, loss of extension of the ring and the little fingers, an inability to spread or reverse the fingers, an inability to adduct the thumb, and weakened wrist flexion.  38 C.F.R. § 4.124a, Diagnostic Code 8516. 

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Neither the Rating Schedule nor the regulations provide definitions for words such as "moderately severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

Factual Background

The Veteran was initially awarded service connection for brachial neuralgia of the right upper extremity in January 2009.  The review of service treatment records revealed that the Veteran sustained a right arm injury during a period of active duty for training in 2004.  The service treatment records confirm that the Veteran had occasional numbness and tingling in her right arm during her last period of active duty service.  

VA treatment records revealed complaints of fluctuating paresis of the right arm as well as complaints of reduced strength and weakness.  Private treatment records show that the Veteran has a history of brachial neuralgia of the right upper extremity.

The Veteran was afforded a VA examination in August 2008.  The Veteran reported having a constant loss of strength and sensation in the right arm.  She endorsed a sense of pressure in the right shoulder that could be associated with spasms a couple of times per month.  She denied injury to the shoulder point and focused her discussion on the muscle in her shoulder, not the joint.  The Veteran stated that, despite those symptoms, she could still write, eat, and perform personal hygiene.  The Veteran reported numbness and a loss of sensation from time to time.  No other relevant neurological symptoms were noted.  The Veteran had full range of motion and she did not report joint pain or aggravation of her neck pain.  The Veteran had reduced strength of right hand grips and of each digit.  The examiner concluded that the Veteran had right upper extremity weakness.  

A VA examination from January 2010 also diagnosed right brachial neuralgia with unclear etiology and with no objective findings.

The Veteran was afforded a VA examination in September 2015.  The examiner found that there was no current finding of brachial neuralgia of the right upper extremity.  The examiner noted a diagnosis of right shoulder strain from 2014.  The examiner also noted that the 2010 VA examination reported no current findings of brachial neuralgia.  The Veteran reported daily right should pain, muscle spasms, and ball in muscle on top of the shoulder.  She reported that Botox, massage, lidocaine cream, and essential oils help relieve symptomatology.  The Veteran indicated that she had flare-ups every day that felt like her muscles were on fire.  She also reported functional loss.  The examiner noted that the functional loss impacted her ability to lift or reach.  The Veteran's range of motion testing revealed that she had flexion to 120 degrees, abduction to 90 degrees, external rotation to 80 degrees, and internal rotation to 90 degrees.  There was no additional functional loss or range of motion loss on repetitive motion.  The examiner noted that there was evidence of pain on examination during flexion, abduction, and external rotation.  There was no evidence of pain with weight bearing.  There was tenderness to the trapezius and rhomboid muscles with trigger points related to the myofascial strain.  There was no crepitus.  The examiner noted that pain significantly limited the Veteran's functional ability with repeated use over a period of time.  The examination was not conducted during a flare-up but the examiner noted that pain would significantly limit functional ability during a flare-up.  The Veteran's forward flexion and abduction showed active movement against resistance.  The reduction in muscle strength was determined to be entirely due to the claimed condition.  There were no other shoulder conditions.  The examiner noted that the Veteran had pain with range of motion in the posterior shoulder and trapezius rhomboid muscles.  The examiner noted that a 2014 X-ray of the right shoulder showed that it was normal.  The examiner instead opined that the Veteran's right shoulder symptoms were related to the myofascial strain.  

The Veteran was provided a peripheral nerves examination in January 2016.  The examiner reviewed the claims file and noted a diagnosis of brachial neuralgia of the right upper extremity.  The Veteran reported intermittent tingling in the right upper arm and constant tingling in the hand.  She stated that it was worse with use of the arm and that it was uncomfortable to grip.  She reported that lifting the right arm caused muscle fatigue that started in the upper arm.  She also said that when the shoulder muscles were overactive, breathing was painful and that it was worse with cold weather.  She stated that when she got a tattoos anywhere on her arm, the whole arm is painful.  She reported that she treated the pain with hydrotherapy every day.

The Veteran denied any constant pain, but she endorsed moderate intermittent pain, paresthesias and/or dysesthesias, and numbness.  The Veteran had full strength in elbow flexion, elbow extension, wrist flexion, and wrist extension.  The Veteran had reduced right hand grip and pinch, and she exhibited active movement against some resistance.  The reflex examination was normal, but the Veteran had decreased sensation to the inner and outer forearm as well as the hand and fingers.  There were no trophic changes and the Veteran's gait was normal.  The median nerve testing was normal.  The examiner diagnosed mild incomplete paralysis.  The examiner noted that the Veteran's condition impacts her ability to reach upward, do dishes, or push a vacuum.  She also cannot drive a manual shift vehicle.    

Analysis

The Board finds that medical and lay evidence throughout the period on appeal shows that the Veteran does not suffer from either moderate or severe incomplete paralysis of the ulnar nerve, or suffer from complete paralysis of the ulnar nerve.  Because the Veteran's neurological manifestations of the right upper extremity are wholly sensory in nature, the rating should be mild, or at most, moderate. Additionally, the Board notes that, on examination, the examiners described the Veteran's symptomatology as mild and there is nothing in the record to contradict that finding.  Thus, the evidence related to the brachial neuralgia of the right upper extremity suggests that the condition remains at a mild state.  Thus, a higher rating under Diagnostic Code 8599-8516 for is not warranted.

The Board notes that the January 2010 and September 2015 VA examiners did not find evidence of objective brachial neuralgia of the right upper extremity on examination.  However, the Board recognizes that the most recent, January 2016, VA peripheral nerves examination clearly found that there was evidence of neuralgia, as did several other examinations and clinicians.  As such, the Board finds that the current diagnosis of brachial neuralgia of the right upper extremity persists.  

The Board has also considered whether the Veteran's brachial neuralgia of the right upper extremity presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disabilities and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.

The Board finds that at no pertinent point has the brachial neuralgia of the right upper extremity been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the applicable schedular criteria are adequate to rate the brachial neuralgia of the right upper extremity at all points pertinent to the appeal.  For the applicable portion of the appeal, the Veteran primarily complained of pain and weakness, which are explicitly contemplated by the rating schedule.  The Veteran has not described any exceptional or unusual features of her brachial neuralgia of the right upper extremity.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the brachial neuralgia of the right upper extremity.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended, and the evidence does not indicate, that her brachial neuralgia of the right upper extremity renders her unemployable.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. Reasonable doubt has been resolved in favor of the Veteran when possible.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for a pelvic condition is denied.

Entitlement to a rating in excess of 10 percent for brachial neuralgia of the right upper extremity is denied.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the Veteran's claims.

Bilateral Knee Disabilities 

The Veteran was last provided a VA examination in conjunction with her service-connected left and right knee disabilities in April 2015 which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the February 2016 VA knee examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claims.  

Chronic Myofascial Pain of the Thoracolumbar and Cervical Spine

Similarly, the Board finds that a remand is required with regard to the Veteran's claim of entitlement to initial increased ratings for chronic myofascial pain of the thoracolumbar spine with thoracic disc protrusion, degenerative changes, sacroiliac joint sclerosis and degenerative changes and her claim for an initial rating in excess of 10 percent for chronic myofascial pain and degenerative changes of the cervical spine.  The Veteran was provided VA examinations of her thoracolumbar spine and her cervical spine in May 2015, but the only range of motion joint testing was not performed on both active and passive motion, in weight-bearing and nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and her representative a letter requesting that she provide sufficient information and, if necessary, authorization, to obtain any additional (VA and non-VA) records pertaining to treatment of her service-connected bilateral knees and thoracolumbar and cervical spine disabilities, for the period from January 2016.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private records.

2.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from the each contacted entity have been associated with the claims file, schedule the Veteran for an appropriate VA examination so as to determine the level of impairment due to her service-connected right and left knee disorders, and her service-connected thoracolumbar and cervical spine disorders.

The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.

All studies and tests needed to ascertain the status of the service-connected right knee disorder, left knee disorder, thoracolumbar spine disorder, and cervical spine disorder, to include all indicated tests and studies to include x-ray studies and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

Based on the examination of the Veteran, and review of the record, the examiner should fully described the functional effects of the Veteran's service-connected: (1) patellofemoral pain syndrome of the right and left knees; (2) chronic myofascial pain of the thoracolumbar spine with thoracic disc protrusion, degenerative disc disease, and sacroiliac joint dysfunction with sacroiliac joint sclerosis and degenerative changes; and (3) chronic myofascial pain and degenerative changes of the cervical spine, on her activities of daily living.

In particular, the examiner should describe what types of activities would be limited because of the service-connected disabilities (i.e., (1) patellofemoral pain syndrome of the right and left knees; (2) chronic myofascial pain of the thoracolumbar spine with thoracic disc protrusion, degenerative disc disease, and sacroiliac joint dysfunction with sacroiliac joint sclerosis and degenerative changes; and (3) chronic myofascial pain and degenerative changes of the cervical spine), what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

The examiner should describe, in degrees of excursion, active and passive ranges of motion for the right knee and left knee, as well as on weight-bearing and non-weight bearing, demonstrated on examination; and this description should be expressed in terms of the degrees of extension and flexion.

The examiner should describe, in degrees of excursion, active and passive ranges of motion for the cervical spine and thoracolumbar spine, as well as on weight-bearing and non-weight bearing, demonstrated on examination; and this description should be expressed in terms of the degrees of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected (1) patellofemoral pain syndrome of the right and left knees; (2) chronic myofascial pain of the thoracolumbar spine with thoracic disc protrusion, degenerative disc disease, and sacroiliac joint dysfunction with sacroiliac joint sclerosis and degenerative changes; and (3) chronic myofascial pain and degenerative changes of the cervical spine.

With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether the pain is visibly manifested on movement of the right knee, left knee, thoracolumbar spine, and cervical spine; and if so, at what point (expressed in term of degrees, if feasible) such pain is elicited during such testing.

The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

If the severity of the manifestations for the right knee, left knee, thoracolumbar spine, and cervical spine cannot be quantified, the examiner should state so.

The examiner is requested to express an opinion, with respect to the right knee, left knee, thoracolumbar spine, and cervical spine, as to the following: (1) whether pain limits functional ability during flare-ups, or when such joint is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare ups; and (2) whether as result of the right knee, left knee, thoracolumbar spine, and/or cervical spine, the Veteran exhibits any weakened movement, excess fatigability or incoordination; and such determinations should be expressed in terms of the additional loss of range of motion resulting.

The examiner is requested to identify the presence, or absence of ankylosis of the right knee, left knee, thoracolumbar spine, and/or cervical spine.  If the presence of ankylosis is identified in any of the specified joints, this determination should be expressed in terms of whether the anklyosis is favorable or unfavorable.

With respect to the cervical and thoracolumbar spine disorders, the examiner should identify any nerves and muscle groups affected, and state with the level impairment is best characterized as mild, moderate, moderately severe, or severe.

If any nerve involvement is wholly sensory, the examiner should state so.

Complete, clearly-stated rationale for the conclusions reached must be provided

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the remaining issues on appeal. If any benefits sought remained denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


